Exhibit 10.3

(form effective February 26, 2014)

 

LOGO [g711847img001.jpg]

STOCK-ONLY STOCK APPRECIATION RIGHT AWARD CERTIFICATE

 

 

 

Award Number: 2014 – SAR-01    Award Date: February 26, 2014 Expiration Date:
February 26, 2024    Number of Stock-Only    Stock Appreciation Rights: 9999

Fair Market Value on Grant Date

  (the “Exercise Price”): $ 29.89

   1st Tranche Vesting Date:    February 26, 2015    2nd Tranche Vesting
Date:   February 26, 2016    3rd Tranche Vesting Date:    February 26, 2017

THIS CERTIFIES THAT P. H. Glatfelter Company, a Pennsylvania corporation (the
“Company”), has on the Award Date specified above granted to:

[Name of Employee]

 

 

(the “Participant” as defined in the Plan) an award (the “Award”) to receive the
number of Stock-Only Stock Appreciation Rights (“SOSARs”) indicated above in the
box labeled “Number of Stock-Only Stock Appreciation Rights,” each SOSAR
representing the right to receive a payment of Shares having a Fair Market Value
equal to the amount of appreciation, if any, in the Fair Market Value of one
share of Common Stock from the date of grant of a SOSAR to the date of its
exercise, subject to certain restrictions and on the terms and conditions
contained in this Award Certificate and the Company’s Amended and Restated
Long-Term Incentive Plan, as amended effective May 9, 2013 (the “Plan”). In the
event of any conflict between the terms of the Plan and this Award Certificate,
the terms of the Plan will prevail. Any capitalized terms not defined herein
will have the meaning set forth in the Plan.

* * * *

1. Rights of the Participant with Respect to the Stock-Only Stock Appreciation
Rights.

(a) No Shareholder Rights. The SOSARs granted pursuant to the Plan do not and
will not entitle the Participant to any rights of a holder of Common Stock. The
rights of the Participant with respect to the SOSARs will remain forfeitable at
all times prior to the date on which such rights become vested, in accordance
with Sections 2, 3 or 4.

 

February 2014 SOSAR Award Certificate – Page 1 of 6



--------------------------------------------------------------------------------

(form effective February 26, 2014)

 

(b) Expiration of Stock-Only Stock Appreciation Rights. Each SOSAR was granted
on the Award Date indicated above and will expire on the Expiration Date
indicated above (based on a ten-year expiration term). Notwithstanding
Section 4, no SOSAR will be exercisable after the Expiration Date.

2. Vesting. One-third (1/3) of the total amount of SOSARs awarded will vest and
become exercisable on the first, second and third anniversaries of the Award
Date if the Participant remains continuously employed by the Company or any of
its subsidiaries until the respective vesting dates. In the event the vesting
schedule set forth above yields a fractional number of SOSARs, the number of
SOSARs subject to vesting in any given year will be rounded down to the nearest
number of SOSARs.

3. Early Vesting upon Separation Following Change in Control. Notwithstanding
the other vesting provisions contained in Section 2, but subject to the other
terms and conditions set forth herein including Section 10 herein, in the event
of the Participant’s (i) involuntary Separation from Service by the Company or
any of its subsidiaries other than for Cause or (ii) voluntary Separation from
Service with the Company or any of its subsidiaries for Good Reason, which
follows by a Change in Control, all of the SOSARs will become immediately and
unconditionally vested.

4. Forfeiture or Early Vesting upon Separation from Service.

(a) Separation from Service for Cause. If the Company or any of its subsidiaries
terminates the Participant’s employment for Cause, then all outstanding SOSARs,
whether vested or unvested, will be immediately and irrevocably forfeited.

(b) Death or Disability. Upon the Separation from Service due to death of the
Participant, or the termination of service of the Participant due to Disability
(whether or not a Separation from Service), then all unvested SOSARs shall
accelerate and become fully vested and exercisable for three years from the date
of such death or Disability, or, if shorter, until the end of the term of a
particular SOSAR as set forth herein.

(c) Vesting upon Retirement. In the event of the Participant’s Retirement , then
an amount of unvested SOSARs shall vest equal to a percentage, the numerator of
which equals the number of days that have elapsed as of the date in the
applicable vesting period on which Retirement occurs, and the denominator of
which equals the total number of days in such applicable vesting period, rounded
down to the nearest whole Share. For example, if a Participant holds a SOSAR
Award for 12,000 shares vesting one-third in each year, and Retires on July 31
of the second year of the vesting period, such Participant would have vested in
one-third of the Award at the end of the first year of the vesting period, and
will have accelerated vesting of 2,323 Shares under such SOSAR Award as of the
date of Retirement (4,000 Shares X 212/365). Such vested SOSARS, together with
all other vested and unexercised SOSARS may be exercised by the Participant, or
his or her beneficiaries, for three years following the date of Retirement, or,
if shorter, until the end of the term of a particular SOSAR as established in
the original Award Agreement.

 

February 2014 SOSAR Award Certificate – Page 2 of 6



--------------------------------------------------------------------------------

(form effective February 26, 2014)

 

(d) Other Termination. If a Participant ceases to be an employee of the Company
or any of its subsidiaries for reasons other than death, Disability, Retirement,
or involuntary Termination for Cause, this is referred to as an “Other
Termination.” For a period of ninety days following such Other Termination, the
Participant may exercise any SOSARs that vested prior to such Other
Termination. All unvested SOSARs on the date such Other Termination will be
immediately and irrevocably forfeited.

5. Exercise of Stock-Only Stock Appreciation Rights. Any SOSAR may be exercised
at any time during the period commencing with the first date such SOSAR has
vested under the vesting schedule set forth in Section 2 above, or as otherwise
provided for in Sections 3 and 4 above, and ending on the Expiration Date, or as
otherwise provided in Section 4 above (the “SOSAR Term”). A Participant may
exercise the SOSAR for all or part of the number of Shares which he or she is
eligible to exercise under the terms of the SOSAR. Upon exercise of a vested
SOSAR, the Participant will receive Shares having a Fair Market Value equal to
the excess, if any, of the Fair Market Value of a Share on the date of exercise
over the amount indicated above in the box labeled “Exercise Price.”

6. Method of Exercise. SOSARs may be exercised by delivering written notice to
the Company during the SOSAR Term which notice must state the Participant’s
election to exercise the SOSARs, the number of SOSARs being exercised and such
other representations and agreements as to the Participant’s investment intent
with respect to such SOSARs as may be required pursuant to the provisions of the
Plan. The written notice must be signed by the Participant, or, in the event of
the exercise of a SAR following the death of the Participant pursuant to
Section 4, by the legal representative of the Participant’s estate.

7. Delivery of Shares. Upon the exercise of a SOSAR, the Company will issue or
deliver to the Participant certificates for the number of Shares the Participant
is entitled to receive under the terms of this Award Certificate as soon as
practicable; and, when possible, in the same calendar year. The Company will not
deliver any fractional share of Common Stock but will instead round down to the
next full number the amount of Shares to be delivered.

8. Restriction on Transfer. No SOSARs will be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, to the extent
consistent with the terms of the Plan and the Award Certificate, and all SOSARs
will be exercisable, during the Participant’s lifetime, only by the Participant.

9. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, the Participant may elect to satisfy the
Participant’s federal, state and local tax withholding obligations arising from
the receipt of or the vesting of the SOSARs, by (i) delivering cash, check or
money order payable to the Company, or (ii) having the Company withhold a
portion of the Shares otherwise to be delivered having a

 

February 2014 SOSAR Award Certificate – Page 3 of 6



--------------------------------------------------------------------------------

(form effective February 26, 2014)

 

Fair Market Value equal to the amount of such taxes. The Participant’s election
must be made on or before the date that any such withholding obligation with
respect to the SOSARs arises. If the Participant fails to make a timely
election, the Company will have the right to withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.

10. Change in Control; Value Restoration Payment. In the event of a Change in
Control in which the Company’s stock is no longer the stock of the surviving
entity, the Company shall cause the surviving entity to issue replacement SOSARs
(“Replacement SOSARs”). The number of Replacement SOSARs to be issued shall be
calculated based on the fair market value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. For purposes of determining the economic
equivalence of the Replacement SOSARs, the exercise price of the Replacement
SOSARs shall be determined so that the ratio between the Fair Market Value of
the Company’s Common Stock on the date of grant of the original SOSAR and the
Fair Market Value of the Company’s Common Stock on the date of the Change in
Control is preserved with respect to the Replacement SOSARs’ exercise price in
relation to the surviving entity’s common stock underlying the Replacement
SOSARs; provided that no such replacement shall cause the Replacement SOSARs to
become subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). If such Replacement SOSARs are not issued for any reason, or if
the common stock of the surviving entity is not publicly traded at the date of
the Change in Control, then, notwithstanding the provisions of Section 3, all
SOSARs shall vest in full upon the occurrence of the Change in Control.

The terms and provisions of this Certificate shall continue to apply to the
Replacement SOSARs upon issuance, including, without limitation, Section 3. In
addition, the Participant shall be entitled to receive, with respect to
Replacement SOSARs that vest on each vesting date a value restoration payment
with respect to such Replacement SOSARs (a “Value Restoration Payment”). The
Value Restoration Payment shall be equal to the difference between the fair
market value of the shares of the surviving entity’s common stock the
Participant would have received had he/she exercised the Replacement SOSARs on
the date of the Change in Control and, if less, the fair market value of the
surviving entity’s common stock the Participant would receive if he/she were to
exercise the Replacement SOSARs on the date of vesting (including the date of
accelerated vesting, if applicable, in the event of termination as described in
Section 3). For example, if the value of the surviving entity’s common stock is
$20.00 per share on the date of the Change in Control and is $15.00 per share on
the date of vesting, the Participant shall be entitled to receive a Value
Restoration Payment equal to $5.00 per Replacement SOSAR with respect to each
Replacement SOSARs vesting on such vesting date. Any such Value Restoration
Payment shall include interest (at the prime rate of interest of the Company’s
principal bank in effect on the vesting date for the period between the date of
the Change in Control and the applicable vesting date), and shall be paid in
cash within thirty (30) days after the applicable vesting date.

 

February 2014 SOSAR Award Certificate – Page 4 of 6



--------------------------------------------------------------------------------

(form effective February 26, 2014)

 

11. Miscellaneous.

(a) The Plan does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company will not be required to deliver any Shares upon exercise of any
SOSARs until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(c) An original record of the Award and all the terms thereof, executed by the
Company, will be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company will control.

12. Certain Definitions.

(a) “Cause” shall mean (i) an act or acts of personal dishonesty taken by the
Participant and intended to result in substantial personal enrichment of the
Participant at the expense of the Company, (ii) the Participant’s willful,
deliberate and continued failure to substantially perform for the Company the
normal material duties related to Participant’s job position which are not
remedied in a reasonable period of time after receipt of written notice from the
Company, (iii) violation by the Participant of any of the Company’s policies,
including, but not limited to, policies regarding sexual harassment, insider
trading, confidentiality, non-disclosure, non-competition, non-disparagement,
substance abuse and conflicts of interest and any other written policy of the
Company, which violation could result in the termination of the Participant’s
employment; or (iv) the conviction of the Participant of a felony.

(b) “Change in Control” shall have the meaning set forth in the Plan.

(c) “Committee” shall have the meaning set forth in the Plan.

(d) “Disability” shall have the meaning set forth in the Plan.

(e) “Fair Market Value” shall have the meaning set forth in the Plan.

(f) “Good Reason” shall mean “Good Reason” as defined in the Participant’s
Change in Control Employment Agreement for those Participants subject to such
agreement; otherwise, “Good Reason” shall mean (i) a material diminution in the
Participant’s base salary, or (ii) a material change in the geographic location
at which the Participant must perform services (for this purpose, a requirement
that the Participant’s services be performed at a location less than forty
(40) miles from the location where the Participant previously performed services
shall not be considered a material change); provided that within ninety
(90) days after the occurrence of any of the events listed in clauses (i) or
(ii) above the Participant delivers written notice to the Company of his/her
intention to terminate his/her employment for Good Reason specifying in
reasonable detail the facts and circumstances deemed to give rise to the
Participant’s right to

 

February 2014 SOSAR Award Certificate – Page 5 of 6



--------------------------------------------------------------------------------

(form effective February 26, 2014)

 

terminate his/her employment for Good Reason and the Company shall not have
cured such facts and circumstances within thirty (30) days after delivery of
such notice by the Participant to the Company (unless the Company shall have
waived its right to cure by written notice to the Participant) and provided
further that the Participant in fact have a Separation from Service no later
than thirty (30) days following the expiration of such thirty (30) day period.

(g) “Retirement” shall mean the retirement of an employee from employment with
the Company and all affiliates on or after attaining age 65, or on or after
attaining age 55 with a minimum of ten (10) years of service.

(h) “Separation from Service” shall have the meaning set forth in the Plan.

(i) “Share” shall have the meaning set forth in the Plan.

A copy of the Amended & Restated Long-Term Incentive Plan is available by
request to the office of the Corporate Secretary.

 

P. H. GLATFELTER COMPANY

 

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which is made pursuant to the terms and conditions of the
Plan. I further acknowledge that I have reviewed the Plan and agree to conform
to all of the terms and conditions of this Award Certificate and the Plan.

 

Signature:  

 

      Date:                        [Name of Participant]      

 

February 2014 SOSAR Award Certificate – Page 6 of 6